Citation Nr: 0101476	
Decision Date: 01/19/01    Archive Date: 01/24/01	

DOCKET NO.  99-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a back 
disability, currently rated 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1942 to August 
1944.  This is an appeal from an April 1999 rating action by 
the Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, which confirmed and continued a 
60 percent evaluation for the veteran's low back disability 
and which denied entitlement to a total rating based on 
individual unemployability.  

The record reflects that on his substantive appeal in August 
1999 the veteran requested a hearing before a member of the 
Board of Veterans' Appeals (Board) sitting at the regional 
office.  However, he later withdrew his request for a 
hearing.  38 C.F.R. § 20.704(e).  


REMAND

The veteran submitted a claim for a total rating based on 
individual unemployability in November 1998.  He reported 
that he had been born in June 1922, had eight years' 
education, and had been employed in sales from 1960 to 1979.  
He reported that he had had to leave his employment because 
of his disability.  He stated that he received or expected to 
receive disability retirement benefits and also workers' 
compensation benefits.  

The veteran was afforded a VA general medical examination in 
March 1999.  Various findings were recorded on the 
examination including low back pain on straight leg raising.  
The impressions were moderate to severe emphysema, blindness 
due to macular degeneration and chronic low back pain.  The 
examiner stated that the veteran was less impaired from a 
functional standpoint from the low back condition than from 
his pulmonary disorder.  However, the examiner did not 
comment on whether the low back exhibited weakened movement, 
excess fatigability or incoordination.  

The VA has a duty to assist a veteran with regard to his 
claim.  Veterans' Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, ___, (2000), (to be codified at 
38 U.S.C. §§ 5103 and 5103A).  The Board believes that 
additional information would be desirable in this case and 
the case is REMANDED for the following action:  

1.  The regional office should contact 
the veteran and ask him whether he has 
been awarded Social Security benefits 
based on disability.  If so, the Social 
Security Administration should be 
contacted and asked to provide copies of 
all medical records that formed the basis 
for the decision by that agency to award 
disability benefits.  Any such records 
obtained should be included with the 
claims file.

2.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and his 
employment history. 

3.  The veteran should then be afforded a 
special orthopedic examination in order 
to determine the current nature and 
severity of his service-connected low 
back disability.  All indicated tests and 
studies should be conducted and all 
clinical manifestations attributable to 
the low back condition should be reported 
in detail.  The examiner should identify 
the limitation of activity imposed by the 
veteran's low back condition, viewed in 
relation to the medical history, 
considered from the point of view of the 
veteran working or seeking work with a 
full description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided by the 
examiner regarding whether pain 
associated with the service-connected low 
back condition significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the low back exhibits 
weakened movement, excess fatigability or 
incoordination.  Lathan v. Brown, 
7 Vet. App. 359 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The claims file 
should be made available to the examiner 
for review.

4.  The regional office should then 
review the veteran's claims.  If the 
determination regarding either of the 
issues on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to obtain clarifying information.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



